Case 19-22715-CMB           Doc 523    Filed 10/23/20 Entered 10/23/20 14:06:58               Desc Main
                                      Document     Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In re:
                                                      Bankruptcy Case No. 19-22715-CMB
  5171 CAMPBELLS LAND CO., INC.,
                                                      Chapter 11
                           Debtor.

  ROBERT S. BERNSTEIN, ESQ., Plan
                                                        Related to Doc. No. 520
  Administrator,

                           Movant,
                                                                                FILED
            v.                                                                  10/23/20 1:30 pm
                                                                                CLERK
  No Respondents.                                                               U.S. BANKRUPTCY
                                                                                COURT - WDPA
                                                                 *
                                          ORDER OF COURT

           AND NOW, this ________             October
                            23rd day of ____________________, 2020, upon the foregoing Motion

 for Extension of Time to File Objections to Proofs of Claim and Other Proceedings (the “Motion”)

 filed by Robert S. Bernstein, Esq., as Plan Administrator (the “Plan Administrator”) for the estate of

 5171 Campbells Land Co., Inc. (the “Debtor”), and after notice and a hearing, it is hereby

           ORDERED, that the Motion is GRANTED, and it is further

           ORDERED, that the deadline to file any claim objections, pursuant to paragraph 2 of the Post-

 Confirmation Order, is extended to March 30, 2021, and it is further

           ORDERED, that the deadline to file any other adversary proceeding, contested matter, motion

 or application, pursuant to paragraph 4 of the Post-Confirmation Order, is extended to March 30, 2021,

 and it is further

           ORDERED, that the above extensions are without prejudice to the Plan Administrator to seek

 further extensions of time for cause.


                                                 Chief Judge Carlota M. Böhm
                                                 United States Bankruptcy Court

    *Movant shall serve a copy of this Order on All Parties and file a Certificate of Service.
